Exhibit 10.1

 

FIRST AMENDMENT TO
CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
September 26, 2005 (the “First Amendment Closing Date”) is among HILAND
OPERATING, LLC, a Delaware limited liability company (the “Borrower”), the banks
and other financial institutions listed on the signature pages hereto (together
with each other person who becomes a Lender, collectively the “Lenders”), and
MIDFIRST BANK, a federally chartered savings association, individually as a
Lender and as Administrative Agent (the “Administrative Agent”).

 

Preliminary Statement

 

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of February 15, 2005 (as same may be further
amended, restated, increased and extended, the “Credit Agreement”), under and
subject to the terms of which the Lenders have committed to make Revolving Loans
and issue Letters of Credit to Borrower; and

 

WHEREAS, Borrower has now requested that the Administrative Agent and Lenders
modify the Credit Agreement to change certain terms thereof, including, among
other things, to increase the size of the Commitments from $55,000,000 to
$125,000,000 and to add the Bakken System to the Collateral; and

 

WHEREAS, the Administrative Agent and Lenders have agreed to modify the Credit
Agreement in accordance with the terms and conditions contained in this First
Amendment; and

 

WHEREAS, Borrower, Administrative Agent and the Lenders wish to execute this
First Amendment to evidence such agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Administrative Agent and
the Lenders hereby agree as follows (all capitalized terms used herein and not
otherwise defined shall have the meanings as defined in the Credit Agreement):

 

Section 1.                                            Amendment to
Section 1.01.  Section 1.01 of the Credit Agreement is hereby amended as
follows:

 


(A)                                  THE DEFINITION OF “APPLICABLE RATE” IS
HEREBY AMENDED BY DELETING THE LAST SENTENCE OF SUCH DEFINITION IN ITS ENTIRETY
AND REPLACING IT WITH THE FOLLOWING:


 

“Notwithstanding the above, the Applicable Rate from the Effective Date (as such
term is defined in the First Amendment) through the first Financial Statement
Delivery Date occurring after December 31, 2005

 

--------------------------------------------------------------------------------


 

shall be 1.75% for ABR Loans and 2.75% for Eurodollar Revolving Loans and the
unused commitment fee rate shall be 0.50%.”

 


(B)                                 THE DEFINITION OF “COMMITMENT INCREASE
AGREEMENT” IS HEREBY DELETED IN ITS ENTIRETY.


 


(C)                                  THE DEFINITION OF “COMMITMENT INCREASE
NOTICE” IS HEREBY DELETED IN ITS ENTIRETY.


 


(D)                                 THE FOLLOWING DEFINITION OF “FIRST
AMENDMENT” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:


 

““First Amendment” means that certain First Amendment to Credit Agreement by and
between Borrower, Administrative Agent and the Lenders dated as of the First
Amendment Closing Date, amending this Agreement.”

 


(E)                                  THE DEFINITION OF “NEW LENDER” IS HEREBY
DELETED IN ITS ENTIRETY.


 


(F)                                    THE DEFINITION OF “NEW LENDER AGREEMENT”
IS HEREBY DELETED IN ITS ENTIRETY.


 


(G)                                 THE DEFINITION OF “RE-ALLOCATION DATE” IS
HEREBY DELETED IN ITS ENTIRETY.


 


(H)                                 THE DEFINITION OF “REVOLVER A COMMITMENT” IS
HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:


 

““Revolver A Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolver A Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolver A Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Revolver A
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Revolver A Commitments is
$117,500,000.”

 


(I)                                     THE DEFINITION OF “SECURITY DOCUMENTS”
IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

““Security Documents” means the guaranty of each of the Guarantors, together
with any guaranty delivered pursuant to Section 5.16 hereof, and any and all
other security agreements, pledge agreements, mortgages, deeds of trust,
leasehold mortgages, leasehold deeds of trust, guaranty agreements, landlord’s
consents, estoppels, assignments, UCC financing statements and all similar
documents executed by any Person in connection herewith, including, without
limitation, all documents and

 

2

--------------------------------------------------------------------------------


 

instruments listed on Schedule 1.01 attached hereto, together with any
agreements delivered pursuant to Section 5.12 hereof, granting to the
Administrative Agent for the benefit of the Lenders a first Lien and security
interest in substantially all of the Collateral of the Borrower and its
Subsidiaries as security for the Obligations, including, without limitation, any
such documents or agreements delivered with respect to the Bakken System
pursuant to the First Amendment, subject only to Permitted Encumbrances.”

 


SECTION 2.                                            AMENDMENT TO
SECTION 2.20.  SECTION 2.20 OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY.


 


SECTION 3.                                            AMENDMENT TO
SECTION 6.16.  SECTION 6.16 OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED BY THE FOLLOWING:


 

“SECTION 6.16.                                   Minimum Consolidated Tangible
Net Worth.   Borrower will not permit Consolidated Tangible Net Worth as of
(i) the last day of each of the fiscal quarters ended September 30, 2005 and
December 31, 2005, to be less than $15,000,000; and (ii) the last day of any
fiscal quarter thereafter, to be less than $40,000,000.”

 


SECTION 4.                                            AMENDMENT TO
SECTION 6.18.  SECTION 6.18 OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED BY THE FOLLOWING:


 

“SECTION 6.18.                                   Maximum Leverage Ratio.  The
Borrower shall not permit the Leverage Ratio as of (i) the last day of each of
the fiscal quarters ended September 30, 2005 and December 31, 2005, to exceed
4.5 to 1.0; and (ii) the last day of any fiscal quarter thereafter, to exceed
4.0 to 1.0.”

 


SECTION 5.                                            AMENDMENT TO EXHIBIT B. 
THE TEXT OF EXHIBIT B TO THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH “INTENTIONALLY DELETED.”


 


SECTION 6.                                            AMENDMENT TO EXHIBIT C. 
THE TEXT OF EXHIBIT C TO THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH “INTENTIONALLY DELETED.”


 


SECTION 7.                                            AMENDMENT TO
SCHEDULE 1.01.  SCHEDULE 1.01 TO THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED BY SCHEDULE 1.01 ATTACHED HERETO.


 


SECTION 8.                                            AMENDMENT TO
SCHEDULE 2.01.  SCHEDULE 2.01 TO THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED BY SCHEDULE 2.01 ATTACHED HERETO.


 


SECTION 9.                                            AMENDMENT TO
SCHEDULE 3.06(B).  SCHEDULE 3.06(B) TO THE CREDIT AGREEMENT IS HEREBY DELETED IN
ITS ENTIRETY AND REPLACED BY SCHEDULE 3.06(B) ATTACHED HERETO.


 


SECTION 10.                                      AMENDMENT TO SCHEDULE 3.06(D). 
SCHEDULE 3.06(D) TO THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED BY SCHEDULE 3.06(D) ATTACHED HERETO.

 

3

--------------------------------------------------------------------------------


 


SECTION 11.                                      AMENDMENT TO SCHEDULE 3.14. 
SCHEDULE 3.14 TO THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED BY SCHEDULE 3.14 ATTACHED HERETO.


 


SECTION 12.                                      AMENDMENT TO SCHEDULE 3.24. 
SCHEDULE 3.24 TO THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED BY SCHEDULE 3.24 ATTACHED HERETO.


 


SECTION 13.                                      AMENDMENT TO SCHEDULE 5.18. 
SCHEDULE 5.18 TO THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED BY SCHEDULE 5.18 ATTACHED HERETO.


 


SECTION 14.                                      RE-ALLOCATION OF COMMITMENTS. 
ON THE EFFECTIVE DATE THERE SHALL EITHER BE NO LOANS OUTSTANDING OR ARRANGEMENTS
SATISFACTORY TO THE ADMINISTRATIVE AGENT SHALL HAVE BEEN MADE TO PREPAY ALL
OUTSTANDING LOANS, TOGETHER WITH ACCRUED INTEREST THEREON AND ANY AMOUNTS
PAYABLE PURSUANT TO SECTION 2.16 OF THE CREDIT AGREEMENT.  ANY PREPAYMENT MADE
BY THE BORROWER IN ACCORDANCE WITH THE PRECEDING SENTENCE OF THIS SECTION 14 MAY
BE MADE WITH THE PROCEEDS OF AN ADVANCE MADE BY ALL THE BANKS IN CONNECTION WITH
THE INCREASE AND ADJUSTMENT OF THE COMMITMENTS PURSUANT TO THIS SECTION 14.  THE
BORROWER AND ALL LENDERS HEREBY INSTRUCT AND IRREVOCABLY AUTHORIZE THE
ADMINISTRATIVE AGENT TO ACCEPT SUCH PREPAYMENTS, AFFECT SUCH OFFSETS, AND
DISTRIBUTE THE PROCEEDS OF EACH LOAN MADE BY ANY LENDER ON THE EFFECTIVE DATE AS
ARE NECESSARY TO AFFECT THE ADJUSTMENTS IN THE COMMITMENTS AS ARE EVIDENCED BY
THIS FIRST AMENDMENT.


 


SECTION 15.                                      EXERCISE OF SECTION 2.20 OF THE
CREDIT AGREEMENT.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
AGREE AND ACKNOWLEDGE THAT THIRTY-FIVE MILLION AND NO/100 DOLLARS ($35,000,000)
OF THE INCREASE IN THE REVOLVER A COMMITMENTS PURSUANT TO THIS FIRST AMENDMENT
IS BEING EFFECTED BY THE EXERCISE BY BORROWER OF ITS RIGHT TO INCREASE THE
REVOLVER A COMMITMENTS PURSUANT TO SECTION 2.20 OF THE CREDIT AGREEMENT.


 


SECTION 16.                                      REPRESENTATIONS TRUE; NO
DEFAULT.  BORROWER REPRESENTS AND WARRANTS THAT:


 


(A)                                  THIS FIRST AMENDMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED ON ITS BEHALF; THE CREDIT AGREEMENT, AS
AMENDED HEREBY, TOGETHER WITH THE OTHER LOAN DOCUMENTS TO WHICH BORROWER IS A
PARTY, CONSTITUTE VALID AND LEGALLY BINDING AGREEMENTS OF BORROWER ENFORCEABLE
IN ACCORDANCE WITH THEIR TERMS;


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED IN ARTICLE III OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS
OF THE DATE HEREOF; AND


 


(C)                                  NO DEFAULT OR EVENT OF DEFAULT UNDER THE
CREDIT AGREEMENT HAS OCCURRED AND IS CONTINUING.


 


SECTION 17.                                      EXPENSES, ADDITIONAL
INFORMATION.  BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT ALL REASONABLE
EXPENSES INCURRED IN CONNECTION WITH THE EXECUTION OF THIS FIRST AMENDMENT,
INCLUDING ALL REASONABLE EXPENSES INCURRED IN CONNECTION WITH ANY PREVIOUS
NEGOTIATION AND LOAN DOCUMENTATION.  BORROWER SHALL FURNISH TO THE
ADMINISTRATIVE AGENT AND LENDERS ALL SUCH OTHER DOCUMENTS, CONSENTS AND
INFORMATION RELATING TO BORROWER AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
REASONABLY REQUIRE TO ACCOMPLISH THE PURPOSES HEREOF.

 

4

--------------------------------------------------------------------------------


 


SECTION 18.                                      CONDITIONS TO EFFECTIVENESS. 
THIS FIRST AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE (THE “EFFECTIVE DATE”)
WHEN, AND ONLY WHEN:


 


(A)                                  BORROWER, ADMINISTRATIVE AGENT AND THE
LENDERS SHALL HAVE EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT A
COUNTERPART OF THIS FIRST AMENDMENT;


 


(B)                                 ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
RESOLUTIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, OF BORROWER AND EACH GUARANTOR AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS FIRST AMENDMENT, EACH SUCH COPY BEING ATTACHED TO AN
ORIGINAL CERTIFICATE OF AN AUTHORIZED OFFICER OF THE BORROWER AND EACH
GUARANTOR, DATED AS OF THE FIRST AMENDMENT CLOSING DATE CERTIFYING (I) THAT THE
RESOLUTIONS ATTACHED THERETO ARE TRUE, CORRECT AND COMPLETE COPIES OF
RESOLUTIONS DULY ADOPTED BY BORROWER AND EACH GUARANTOR, AS APPLICABLE,
(II) THAT SUCH RESOLUTIONS CONSTITUTE ALL RESOLUTIONS ADOPTED WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY, (III) THAT SUCH RESOLUTIONS HAVE NOT BEEN
AMENDED, MODIFIED, REVOKED OR RESCINDED AS OF THE FIRST AMENDMENT CLOSING DATE,
(IV) THAT THE ARTICLES OF ORGANIZATION AND REGULATIONS OF THE BORROWER AND EACH
GUARANTOR, AS APPLICABLE, HAVE NOT BEEN AMENDED OR OTHERWISE MODIFIED SINCE THE
EFFECTIVE DATE OF THE CREDIT AGREEMENT, EXCEPT PURSUANT TO ANY AMENDMENTS
ATTACHED THERETO, AND (V) AS TO THE INCUMBENCY AND SIGNATURE OF THE OFFICERS OF
THE BORROWER AND EACH GUARANTOR EXECUTING THIS FIRST AMENDMENT;


 


(C)                                  EACH OF THE REPRESENTATIONS AND WARRANTIES
MADE BY THE BORROWER AND EACH GUARANTOR IN OR PURSUANT TO THE LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS;


 


(D)                                 NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING;


 


(E)                                  NO EVENT SHALL HAVE OCCURRED WITH RESPECT
TO THE PARENT, THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, WHICH, IN
THE REASONABLE OPINION OF THE LENDERS, HAS HAD, OR COULD REASONABLY BE EXPECTED
TO HAVE, A MATERIAL ADVERSE EFFECT;


 


(F)                                    ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FULLY EXECUTED COPY OF THAT CERTAIN FEE LETTER BETWEEN THE BORROWER AND
ADMINISTRATIVE AGENT PERTAINING TO CERTAIN FEES AND EXPENSES PAYABLE BY BORROWER
TO SUCH PARTIES AS SET FORTH IN SUCH LETTER AND ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT OF POCKET EXPENSES REQUIRED TO BE
REIMBURSED OR PAID BY THE BORROWER HEREUNDER;


 


(G)                                 THE BORROWER SHALL HAVE ACQUIRED 100% OF THE
OUTSTANDING MEMBERSHIP INTERESTS IN HILAND PARTNERS, LLC (“HILAND PARTNERS”) AND
SHALL HAVE PLEDGED SUCH MEMBERSHIP INTERESTS TO ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE LENDERS (FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS PERMITTED
BY SECTION 6.02 OF THE CREDIT AGREEMENT);


 


(H)                                 HILAND PARTNERS SHALL DELIVER A FULLY
EXECUTED GUARANTY TO ADMINISTRATIVE AGENT;

 

5

--------------------------------------------------------------------------------


 


(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EACH OF THE SECURITY DOCUMENTS, DULY EXECUTED AND COMPLETED IN
SUFFICIENT NUMBER OF COUNTERPARTS FOR RECORDING, IF NECESSARY, AND THEY SHALL
CONSTITUTE SATISFACTORY SECURITY DOCUMENTATION TO CREATE FIRST PRIORITY SECURITY
INTERESTS IN THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ALL ASSETS
COMPRISING THE BAKKEN SYSTEM (FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS
PERMITTED BY SECTION 6.02 OF THE CREDIT AGREEMENT);


 


(J)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE FOLLOWING:


 


(I)                                     UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS (FORM UCC-1) AND SUCH EVIDENCE OF FILING OR ARRANGEMENTS FOR FILING
AS MAY BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, NAMING THE RELEVANT LOAN PARTY
AS THE DEBTOR AND THE ADMINISTRATIVE AGENT AS THE SECURED PARTY, OR OTHER
SIMILAR INSTRUMENTS OR DOCUMENTS, FILED OR TO BE FILED UNDER THE UNIFORM
COMMERCIAL CODE OF ALL JURISDICTIONS AS MAY BE NECESSARY OR, IN THE OPINION OF
THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE SECURITY INTEREST OF THE
ADMINISTRATIVE AGENT PURSUANT TO THE SECURITY DOCUMENTS;


 


(II)                                  CERTIFIED COPIES OF UNIFORM COMMERCIAL
CODE REQUESTS FOR INFORMATION OR COPIES (FORM UCC-11), OR A SIMILAR SEARCH
REPORT CERTIFIED BY A PARTY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, DATED A DATE
REASONABLY NEAR TO THE DATE OF THE INITIAL BORROWING, LISTING ALL EFFECTIVE
FINANCING STATEMENTS WHICH NAME ANY LOAN PARTY (UNDER ITS PRESENT NAME AND ANY
PREVIOUS NAMES) AS THE DEBTOR AND WHICH ARE FILED IN THE JURISDICTIONS IN WHICH
FILINGS OF ANY SECURITY DOCUMENTS ARE MADE PURSUANT TO THIS AGREEMENT, TOGETHER
WITH COPIES OF SUCH FINANCING STATEMENTS NONE OF WHICH (OTHER THAN THOSE
(I) SECURING THE OBLIGATIONS, IF SUCH FORM UCC-11 OR SEARCH REPORT, AS THE CASE
MAY BE, IS CURRENT ENOUGH TO LIST SUCH FINANCING STATEMENTS, OR (II) THAT ARE
TERMINATED AS OF THE EFFECTIVE DATE OR WITHIN A TIME FRAME OTHERWISE ACCEPTABLE
TO THE ADMINISTRATIVE AGENT) SHALL COVER ANY COLLATERAL DESCRIBED IN THE
SECURITY DOCUMENTS; AND


 


(III)                               COPIES OF TAX LIEN SEARCHES FOR EACH
JURISDICTION IN WHICH A SECURITY DOCUMENT IS FILED OR RECORDED PURSUANT TO THIS
AGREEMENT, CERTIFIED BY A PARTY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, LISTING
ALL TAX LIENS IMPOSED ON ANY LOAN PARTY OR ANY OF ITS ASSETS (NONE OF WHICH
SHALL COVER ANY COLLATERAL DESCRIBED IN THE SECURITY DOCUMENTS);


 


(K)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, AND BE SATISFIED WITH, THE TITLE INFORMATION WITH RESPECT TO THE
COLLATERAL AND SHALL, IN ITS SOLE AND ABSOLUTE DISCRETION, BE SATISFIED WITH THE
STATUS OF TITLE TO THE COLLATERAL;


 


(L)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A RELIANCE LETTER FROM ENVIROTECH ENGINEERING & CONSULTING, INC. WITH
RESPECT TO THE PHASE I ENVIRONMENTAL SITE ASSESSMENT FOR THE BAKKEN SYSTEM DATED
AUGUST, 2005, WHICH RELIANCE LETTER ENTITLES THE ADMINISTRATIVE AGENT AND
LENDERS TO RELY ON SUCH REPORT AS IF SUCH

 

6

--------------------------------------------------------------------------------


 


REPORT HAD BEEN ISSUED DIRECTLY TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE LENDERS;


 


(M)                               ADMINISTRATIVE AGENT OR ANY LENDER OR COUNSEL
TO THE ADMINISTRATIVE AGENT SHALL RECEIVE SUCH OTHER INSTRUMENTS OR DOCUMENTS AS
THEY MAY REASONABLY REQUEST;


 


(N)                                 THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, AND SHALL BE SATISFIED IN ITS SOLE DISCRETION WITH THE CONTENTS,
RESULTS AND SCOPE OF, THE REPORT BY BARNES & CLICK WITH RESPECT TO THE BAKKEN
SYSTEM;


 


(O)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND DATED THE EFFECTIVE DATE) OF MCAFEE & TAFT, A PROFESSIONAL
CORPORATION, COUNSEL FOR THE BORROWER, RELATING TO THE PARENT, THE BORROWER AND
ITS SUBSIDIARIES, THIS AGREEMENT OR THE TRANSACTIONS AND ANY OTHER MATTERS AS
THE LENDERS SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL
TO DELIVER SUCH OPINION;


 


(P)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FAVORABLE WRITTEN OPINIONS (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND DATED THE EFFECTIVE DATE) OF EACH LOCAL COUNSEL OF THE BORROWER
APPROVED BY ADMINISTRATIVE AGENT, FOR EACH STATE WHERE ANY PORTION OF THE
COLLATERAL IS LOCATED, RELATING TO THE ENFORCEABILITY OF THE SECURITY DOCUMENTS
IN SUCH STATE AND ANY OTHER MATTERS AS THE LENDERS SHALL REASONABLY REQUEST;


 


(Q)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUCH DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY
REASONABLY REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF
THE BORROWER, THE GUARANTORS, THE PARENT AND THE GENERAL PARTNER, THE
AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE
BORROWER, THE GUARANTORS, PARENT AND THE GENERAL PARTNER, THIS FIRST AMENDMENT,
THE CREDIT AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL; AND


 


(R)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A
VICE PRESIDENT OR A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE
WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02 OF THE
CREDIT AGREEMENT.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date upon the satisfaction of all of the foregoing conditions, and
such notice shall be conclusive and binding.  Notwithstanding the foregoing, the
rights and obligations of the parties hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02 of the Credit Agreement) at or prior to 3:00 p.m., Oklahoma City,
Oklahoma time, on December 31, 2005 (and, in the event such conditions are not
so satisfied or waived, this First Amendment shall be null and void and of no
further force and effect).

 

7

--------------------------------------------------------------------------------


 


SECTION 19.                                      MISCELLANEOUS PROVISIONS.


 


(A)                                  FROM AND AFTER THE EXECUTION AND DELIVERY
OF THIS FIRST AMENDMENT, THE CREDIT AGREEMENT SHALL BE DEEMED TO BE AMENDED AND
MODIFIED AS HEREIN PROVIDED, AND EXCEPT AS SO AMENDED AND MODIFIED THE CREDIT
AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


(B)                                 THE CREDIT AGREEMENT AND THIS FIRST
AMENDMENT SHALL BE READ AND CONSTRUED AS ONE AND THE SAME INSTRUMENT.


 


(C)                                  ANY REFERENCE IN ANY OF THE LOAN DOCUMENTS
TO THE CREDIT AGREEMENT SHALL BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
BY THIS FIRST AMENDMENT.


 


(D)                                 THIS FIRST AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA AND OF THE
UNITED STATES OF AMERICA.


 


(E)                                  THIS FIRST AMENDMENT MAY BE SIGNED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES IN SEPARATE COUNTERPARTS AND MAY
BE IN ORIGINAL OR FACSIMILE FORM, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(F)                                    THE HEADINGS HEREIN SHALL BE ACCORDED NO
SIGNIFICANCE IN INTERPRETING THIS FIRST AMENDMENT.


 


SECTION 20.                                      BINDING EFFECT.  THIS FIRST
AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF BORROWER, LENDERS
AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT
THAT BORROWER SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY
INTEREST HEREIN.


 


SECTION 21.                                      COUNTERPARTS.  THIS FIRST
AMENDMENT MAY BE EXECUTED BY THE PARTIES ON SEPARATE COUNTERPARTS, AND EACH
COUNTERPART WHEN SO EXECUTED AND DELIVERED SHALL CONSTITUTE AN ORIGINAL
INSTRUMENT, AND ALL SUCH SEPARATE COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.


 

[The remainder of this page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their respective duly authorized officers on the First Amendment Closing
Date, to be effective as of the Effective Date.

 

 

 

HILAND OPERATING, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Randy Moeder

 

 

Randy Moeder

 

 

Chief Executive Officer and President

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIDFIRST BANK,

 

a federally chartered savings association,

 

in its capacity as Administrative Agent

 

 

 

 

  /s/ James P. Boggs

 

By:

James P. Boggs

 

Title:

Vice President

 

Address:

 

MidFirst Bank

 

MidFirst Plaza

 

501 N.W. Grand Blvd., Suite 100

 

Oklahoma City, Oklahoma 73118

 

Attention: James P. Boggs

 

Telephone No. (405) 767-7115

 

Telecopy No.  (405) 767-7120

 

e-mail: james.boggs@midfirst.com

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIDFIRST BANK,

 

a federally chartered savings association,

 

in its capacity as a Lender

 

 

 

 

  /s/ James P. Boggs

 

By:

James P. Boggs

 

Title:

Vice President

 

Address:

 

MidFirst Bank

 

MidFirst Plaza

 

501 N.W. Grand Blvd., Suite 100

 

Oklahoma City, Oklahoma 73118

 

Attention: James P. Boggs

 

Telephone No. (405) 767-7115

 

Telecopy No. (405) 767-7120

 

e-mail: james.boggs@midfirst.com

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

 

 

 

 

 

 

By:

 /s/ Karen Welch

 

Name:

 Karen Welch

 

Title:

 Assistant Vice President

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.

 

 

 

 

By:

 /s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

 /s/ Casey Lowary

 

Name:

Casey Lowary

 

Title:

Senior Vice President

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

 

 

By:

 /s/ Kathleen J. Bowen

 

Name:

Kathleen J. Bowen

 

Title:

Senior Vice President

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 /s/ Mathew J. Purchase

 

Name:

Mathew J. Purchase

 

Title:

Vice President

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF OKLAHOMA

 

 

 

 

 

 

 

By:

 /s/ Mark Morris

 

Name:

Mark Morris

 

Title:

Vice President

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GUARANTORS

 

Each of the undersigned Guarantors hereby confirms that each Loan Document (as
the same may be amended or amended and restated, as the case may be, pursuant to
and in connection with this First Amendment) to which it is a party or otherwise
bound remains in full force and effect and that all Collateral encumbered
thereby will continue to secure, to the fullest extent possible, the payment and
performance of all “Obligations” (in each case as such term is defined in the
applicable Loan Document), including without limitation the payment and
performance of all such “Obligations” in respect of the Obligations now or
hereafter existing under or in respect of the Credit Agreement and the other
Loan Documents.  The Guarantors specifically reaffirm and extend their
obligations under each of their applicable Guaranties to cover all indebtedness
evidenced by the Credit Agreement as same has been created, amended and/or
restated by or in connection with this First Amendment.  The Guaranties and all
the terms thereof shall remain in full force and effect and the Guarantors
hereby acknowledge and agree that same are valid and existing and that each of
the Guarantors’ obligations thereunder shall not be impaired or limited by the
execution or effectiveness of this First Amendment.  Each Guarantor hereby
represents and warrants that all representations and warranties contained in
this First Amendment and the other Loan Documents to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the First Amendment Closing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.  Lender hereby preserves all its rights against each
Guarantor under its applicable Guaranty and the other Loan Documents to which
each applicable Guarantor is a party.

 

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this First Amendment, such Guarantor is not
required by the terms of the Credit Agreement, this First Amendment or any other
Loan Document to consent to the amendments of the Credit Agreement effected
pursuant to this First Amendment; and (ii) nothing in the Credit Agreement, this
First Amendment or any other Loan Document shall be deemed to require the
consent of such Guarantor to any future amendments to the Credit Agreement.

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HILAND PARTNERS, LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

Hiland Partners GP, LLC,

 

 

 

its sole general partner

 

 

 

 

 

 

 

By:

 /s/ Randy Moeder

 

 

 

Name:

Randy Moeder

 

 

 

Title:

Chief Executive Officer

 

 

 

 

and President

 

 

 

 

 

 

 

 

HILAND ENERGY PARTNERS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 /s/ Randy Moeder

 

 

Name:

Randy Moeder

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

CONTINENTAL GAS OPERATING, LP,

 

 

an Oklahoma limited partnership

 

 

 

 

 

By:

Hiland GP, LLC, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Randy Moeder

 

 

 

Name:

Randy Moeder

 

 

 

Title:

Chief Executive Officer

 

 

 

 

and President

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HILAND LP, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 /s/ Randy Moeder

 

 

Name:

Randy Moeder

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

 

HILAND GP, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By

 /s/ Randy Moeder

 

 

Name:

Randy Moeder

 

 

Title:

Chief Executive Officer and President

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------